  

MEMO ENDORSED Document 24 Filed 02/23/21 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

February 12, 2021

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH:

DATE FILED; _ 2/23/21

 

40 Foley Square
New York, New York 10007

Re: United States v. Johnny Nunez Garcia, 19 Cr. 766 (ALC)
Dear Judge Carter,

A status conference in this case is scheduled for Thursday, February 18, 2021. The
Government writes on behalf of both parties to request that the conference be adjourned
approximately two weeks and that it be converted into a change-of-plea hearing. Earlier today,
defense counsel advised that the defendant is ready to accept a plea offer, and they simply need
some additional time to prepare for that proceeding.

The Government also requests that, in the interests of justice and pursuant to 18 U.S.C.
§ 3161(h)(7), time under the Speedy Trial Act be excluded between February 18, 2021 and the
new conference date, so as to allow defense counsel to effectively prepare the defendant for a
change-of-plea proceeding and for the parties to resolve this matter short of trial. Defense
counsel consent to this request.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney
opthern District of New York

fale. uO,

Frank J. Balsamello / Adam Hobson
Assistant United States Attorneys
(212) 637-2325 / -2484

 

cc: Aaron Mysliwiec, Esq., and Christopher Madiou, Esq., counsel for the defendant (by ECF)
The application is GRANTED. A telephone change of plea
hearing is scheduled for 3/12/21 at 10:30 a.m. Time excluded.
So Ordered.

(Andiw. 2 Crm g

2/18/21

 
